United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1023
Issued: March 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2006 appellant filed a timely appeal from a February 21, 2006 decision of
an Office of Workers’ Compensation Programs’ hearing representative, who affirmed a June 13,
2005 decision denying his emotional condition claim. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly found that appellant failed to meet his burden of
proof to establish that he sustained an emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 36-year-old corrections officer, filed a Form CA-2 claim for benefits based
on an emotional condition on November 16, 2004. He stated that he experienced chest pain,
palpitations, sleep disorder and erectile dysfunction on August 22, 2004 due to stress caused by
the September 11, 2001 attacks on the World Trade Center. On December 7, 2004 appellant
filed a Form CA-1 claim for benefits, due to stress, anxiety, shortness of breath and heart

palpitations following an incident at work which occurred on November 5, 2004. He alleged that
he was approached by Mark Hunt, a registered nurse at the prison, who told him that he looked
stressed. Mr. Hunt placed his hand on appellant’s chest and offered his cell number. He
allegedly told appellant that “it was okay to spend four hours in jail for the safety of the
country.” Appellant stopped working on December 29, 2004.
In a report dated November 29, 2004, Dr. Howard Hertz, a specialist in internal medicine,
stated that he had treated appellant since October 13, 2004 for anxiety, shortness of breath, and
palpitations. He advised that appellant would see a cardiologist and undergo laboratory work for
hepatitis.
In a memorandum to appellant dated December 9, 2004, Warden Michael A. Zenk stated:
“Effective immediately, Mr. Hunt has been informed that he is to have no contact
with you. Any contact required between the two of you as you carry out your
respective duties will be through your supervisors as intermediaries. Should you
have any contact with Mr. Hunt, you must immediately report it to your
supervisor.”
In a December 9, 2004 report, Dr. Hertz stated that he had seen appellant for his stress
and anxiety and that appellant would be well served by taking some time off from work.
By letter dated January 11, 2005, the Office requested that appellant submit additional
medical evidence in support of his claim, including a comprehensive medical report describing
how the claimed incident on November 5, 2004 resulted in the diagnosed condition and provide
factual evidence, which would establish that he had developed an emotional condition caused by
factors of his employment.
On February 8, 2005 the Office received a copy of the January 11, 2004 developmental
letter from appellant who made the following allegations:
1. Since the September 11, 2001 incident, several supervisors and staff members
said that terrorists were at large on the ninth floor.
2. Mr. Ingram, safety manager, told appellant that “We should bomb the whole
Middle East and kill everybody.”
3. Numerous coworkers insulted his ethnicity, called him epithets such as “Bin
Laden,” “Al Qaeda,” “terrorist,” “towel head,” and “killer.” Appellant alleged
that R. Diaz, a coworker, asked him during ART training “Which Al Qaeda
school do you belong to?”
4. Numerous posters were posted throughout the housing units depicting negative
portrayals of Muslim prisoners, including one depicting an eagle with its middle
finger upraised and asserting “Jihad this.”
5. On January 9, 2004 Lieutenant Ortiz and Lieutenant Tamayo told him not to
speak Arabic in the prison to inmate Zayed and Lieutenant Ortiz told appellant to

2

sit in the rear of the prison van with inmate Zayed in the presence of
Dr. Celestine. Appellant asked to sit in another vehicle but when Lieutenant Ortiz
said something about speaking to the captain appellant complied to avoid a verbal
altercation.
6. On May 10, 2004 he spoke with Manar and Lieutenant Beck about having his
post changed to west and east special housing. Lieutenant Ortiz informed him
that he as still consider a pick because he was given the same days and hours off.
7. Verbal harassment and racial remarks were made about appellant by inmate
Sequencia and Lieutenant Ortiz, who said “that is where they want him.” He was
confined to work for three consecutive quarters in a hostile environment.
8. A trainer said “the ones you have to watch out for are the Muslims the Musjide
who wash their hands and feet rigorously, those are the extremists.”
9. A training lesson degraded a Muslim Imam during ART.
10. During DCT training, Lieutenant Ortiz asked appellant “is [that] the way they
shoot in Palestine?”
11. On November 26, 2004 Lieutenant Ortiz removed him from his post and
reassigned him as link officer. Appellant told Lieutenant Ortiz this was
favoritism and he hung up the telephone on appellant.
In a letter to the Office dated January 31, 2005, appellant stated:
“On November 5, 2004 I was assigned as East Freight Operator. During my
working hours Mr. Hunt placed his hand on my chest and said you look stressed,
and how it’s okay to spend four hours in jail for the safety of the country.
Mr. Hunt left then returned a second time on my post riding the elevator up and
down with me and conversing with me. This action of riding up and down with
me without getting off of the elevator was extremely annoying and insulting,
especially after he offered me his [tele]phone number. I clearly told him I do not
appreciate that conversation.
“Later that day the following staff w[as] present on my post: Christine Rivera,
Robert Lytel, Mr. Hurley, and Mr. Sigh happened to enter the elevator during
Mr. Hunt’s annoyance. After Mr. Hunt finally left the elevator I informed
Ms. Rivera [of] the situation and [suggested] that she should keep a mental note
of my incident with Mr. Hunt. I also emailed SIS and warden, Mr. Zenk, and
made them aware of the humiliating incident.”
Appellant also submitted a copy of a March 2, 2005 letter he sent to Senator Edward M.
Kennedy in which he alleged that he experienced extremely stressful conditions at the prison.
By decision dated June 13, 2005, the Office denied appellant’s claim, finding that he
failed to establish any compensable factor of employment.

3

On June 29, 2005 appellant requested an oral hearing, which was held on
December 12, 2005.1
By decision dated February 21, 2006, an Office hearing representative affirmed the
June 13, 2005 Office decision. The hearing representative found that the November 5, 2004
elevator incident involving Mr. Hunt occurred but there was insufficient evidence to substantiate
that this incident constituted an act of harassment.2 The hearing representative further found that
appellant did not submit any evidence to support any of his other allegations.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.3 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.4
The first issue to be addressed is whether appellant has cited factors of employment that
contributed to his alleged emotional condition or disability. Where the disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability comes within the coverage of the Act.5 On the other hand, disability
is not covered where it results from an employee’s fear of a reduction-in-force, frustration from
not being permitted to work in a particular environment or to hold a particular position, or to
secure a promotion. Disabling conditions resulting from an employee’s feeling of job insecurity
or the desire for a different job do not constitute a personal injury sustained while in the
performance of duty within the meaning of the Act.6
ANALYSIS
The Board finds that appellant has failed to submit sufficient evidence to establish his
allegations that his managers or coworkers engaged in harassment or acted in a discriminatory
manner towards him. Appellant alleged that he was subjected to harassment at the employing
establishment. However, he did not provide evidence to support his allegations that he was

1

Appellant testified at the hearing that his last day of employment with the employing establishment was actually
February 17, 2005.
2

The hearing representative noted that there was no evidence to corroborate appellant’s account of the incident.

3

See Debbie J. Hobbs, 43 ECAB 135 (1991).

4

See Ruth C. Borden, 43 ECAB 146 (1991).

5

Lillian Cutler, 28 ECAB 125 (1976).

6

Id.

4

harassed or treated in a discriminatory manner.7 For this reason, the Office properly determined
that appellant did not establish a compensable factor of employment.
Appellant failed to establish that his supervisors or coworkers threatened or verbally
abused him based on his race, religion or ethnicity. He did not submit evidence to substantiate
posters at his workplace making negative depictions of prisoners. While the Board has
recognized the compensability of verbal abuse in certain circumstances, this does not imply that
every statement uttered in the workplace will give rise to coverage under the Act.8 Appellant did
not submit evidence, such as witness statements to substantiate his allegations that he was called
names or epithets.9 He alleged that various employees made derogatory remarks against him and
treated him in a demeaning manner. Appellant did not provide evidence to substantiate his
allegations.10 Accordingly, he has not established his allegations that he was harassed,
mistreated, verbally abused or discriminated against by his supervisors or coworkers.
The Board finds that there is no evidence to establish that the administrative and
personnel actions taken by management were erroneous or abusive. An employee’s emotional
reaction to an administrative or personnel matter is not covered under the Act, unless there is
evidence that the employing establishment acted unreasonably.11
Appellant alleged that he was wrongly denied a transfer to west and east special housing.
The Board has held that denials of a request for a different job, promotion or transfer are not
compensable factors of employment as they do not involve the employee’s ability to perform his
or her regular or specially assigned work duties but rather constitute his or her desire to work in a
different position.12 The Board has held that an employee’s dissatisfaction with perceived poor
management constitutes frustration from not being permitted to work in a particular environment
or to hold a particular position and is not compensable under the Act.13 Appellant did not
substantiate that the denial of his request to transfer was erroneous.
Appellant alleged that Lieutenant Ortiz committed administrative error by removing him
from his post on November 26, 2004 and reassigning him as a link officer. However, assignment
of a work schedule is an administrative function and is not compensable absent a showing of
7

See Joel Parker, Sr., 43 ECAB 220 (1991). (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence.)
8

Harriet J. Landry, 47 ECAB 543, 547 (1996).

9

See, e.g., Alfred Arts, 45 ECAB 530, 543-44 (1994) and cases cited therein (finding that the employee’s reaction
to coworkers’ comments such as “you might be able to do something useful” and “here he comes” was selfgenerated and stemmed from general job dissatisfaction). Compare Abe E. Scott, 45 ECAB 164, 173 (1993) and
cases cited therein (finding that a supervisor’s calling an employee by the epithet “ape” was a compensable
employment factor).
10

See Joel Parker, Sr., supra note 7.

11

See Alfred Arts, supra note 9.

12

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

13

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

5

error or abuse. Appellant has also alleged that management acted improperly in its
administrative capacity by forcing him to work for three consecutive quarters in a hostile work
environment. Appellant also alleged that his work environment was unsafe because management
did not address the harassment and abuse he experienced due to his race, religion or ethnicity.
However, he has provided no factual evidence to substantiate these allegations. There is no
evidence of record that the employing establishment acted unreasonably or committed error with
regard to these administrative functions. There is one incident, however, not of an administrative
or personnel nature, that the Office hearing representative accepted as factual but not
compensable; i.e., the November 5, 2004 incident in the elevator with Mr. Hunt. As indicated
previously, Mr. Hunt entered the elevator, placed his hand on appellant’s chest, told him look
stressed and that it was “okay to spend four hours in jail for the safety of the country,” and
refused to leave the elevator until four management employees entered the elevator. Appellant
stated that he was annoyed and insulted by Mr. Hunt’s actions and alleged that he experienced
humiliation, especially when Mr. Hunt offered him his cell phone number. The Board finds that,
given the circumstances described by appellant and accepted as factual by the Office hearing
representative, the November 5, 2004 incident constitutes a compensable factor of
employment.14
However, appellant’s burden of proof is not discharged by the fact that he has established
an employment factor. To establish his emotional condition claim, appellant must also submit
rationalized medical evidence establishing that he has an emotional or psychiatric disorder and that
such disorder is causally related to the accepted compensable employment factor.15 Appellant
submitted the reports from Dr. Hertz. However, Dr. Hertz did not provide a rationalized medical
opinion based on a proper factual and medical background, explaining his opinion on causal
relationship or otherwise relating his diagnosis to the factor found compensable in this case. The
weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.16 Dr. Hertz did not demonstrate a complete or accurate factual
background or provide an opinion relating appellant’s November 5, 2004 incident with Mr. Hunt
as a causative factor to his diagnosed emotional condition. For these reasons, the Board finds the
reports of Dr. Hertz insufficient to establish that appellant sustained an emotional condition
causally related to his compensable work factor.
CONCLUSION
The Board finds that the Office properly found that appellant failed to meet his burden of
proof to establish that he sustained an emotional condition in the performance of duty.

14

Mary J. Summers, 55 ECAB 730 (2004).

15

See William P. George, 43 ECAB 1159, 1168 (1992).

16

See Anna C. Leanza, 48 ECAB 115 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2006 and June 15, 2005 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: March 8, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

